Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06017 Artio Global Equity Fund Inc. (Exact name of registrant as specified in charter) 330 Madison Avenue, New York, NY (Address of principal executive offices) (Zip code) Anthony Williams c/o Artio Global Management LLC. 330 Madison Avenue New York, NY 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 297-3600 Date of fiscal year end: 10/31 Date of reporting period: 7/1/09 - 6/30/10 Item 1. Proxy Voting Record. ***** FORM N-Px REPORT ***** ICA File Number: 811-06017
